STURTEVANT, J.
Except a different minor is involved, the facts and the law of this application are the same as in Peter Ricci et al. v. Superior Court et al., Civil No. 7482, ante, p. 395 [290 Pac. 517], this day' filed. Por the reasons there stated the demurrer is sustained and the temporary writ is discharged.
Nourse, P. J., and Spence, J., concurred.
A petition for a rehearing in this cause was denied hy the District Court of Appeal on August 23, 1930, and an application by petitioners to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on September 23, 1930.